DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-6  is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Obasih et al. (US 2012/0308869).
Regarding claim 1, Obasih discloses an all-solid-state battery cell in which an electrode laminate is enclosed into an exterior material (electrochemical cell 120 includes electrode group 122 provided within a casing (i.e., can 78 in Figs. 10 & 11, Figs. 15 & 16, [0068]), wherein the electrode laminate comprises a current collecting tab extending from an end portion (positive current collector 130, negative current collector 126, Figs. 15 & 16, [0068]), the current collecting tab is connected to a terminal led out from an end portion of the all-solid-state battery cell (positive terminal 128, negative terminal 124, Figs. 15 & 16, [0068]), and a first heat transfer material is disposed inside the exterior material in a manner that is in contact with the electrode 
Regarding claim 2, Obasih discloses all of the claim limitations as set forth above. Obasih further discloses the first heat transfer material is disposed along at least one surface of the exterior material (Figs. 15 & 16, [0069]-[0071]).
Regarding claim 3, Obasih discloses all of the claim limitations as set forth above. Obasih further discloses the first heat transfer material is disposed in a lamination direction of the electrode laminate (see Fig. A as annotated Fig 16).

    PNG
    media_image1.png
    552
    486
    media_image1.png
    Greyscale
Fig. A
Regarding claim 4, Obasih discloses all of the claim limitations as set forth above. Obasih further discloses the first heat transfer material is disposed in a lamination direction of the electrode laminate(Fig. A).
Regarding claim 5, Obasih discloses all of the claim limitations as set forth above. Obasih further discloses a cooling system is disposed on a back side of the surface of the exterior material on which the first heat transfer material is disposed (electrochemical cells 26 in battery 
Regarding claim 6, Obasih discloses all of the claim limitations as set forth above. Obasih further discloses a cooling system is disposed on a back side of the surface of the exterior material on which the first heat transfer material is disposed. (electrochemical cells 26 in battery module 24 is in housing 28 with cooled fluid passing through channels/space/passages 30, 32, Fig. 3, [0035]-[0039])
Allowable Subject Matter
5.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is a second heat transfer material is further disposed between the current collecting tab and the terminal.
In the instant invention, shown in FIG. 1, a second heat transfer material 15 b is disposed between the current collecting tab 13 and the terminal 14 inside the exterior material 11([0041] US 2020/0227777).  The arrangement of the second heat transfer material improves the cooling efficiency of the battery cell and facilitates the temperature control([0042]).
Obasih does not disclose, teach or render obvious the noted claim limitation.
The prior art to Kim et al. (US 2011/0039134) teaches a second heat transfer material (heat transfer member 160, Fig. 4) is further disposed adjacent the current collecting tab (cell tab 113, Fig. 4, [0076]-[0088])  and the terminal (internal terminal 124, Fig. 4), heat generated in the battery cell, the cell tab, and the internal terminal is quickly transferred to the PTC device through the heat transfer member to quickly interrupt current flow when the battery cell is 
6.	 Claim 9  is objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
7.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the allowable limitation is a second heat transfer material is further disposed between the current collecting tab and the terminal.  The reasons for the indication of allowable subject matter are the same as provided in paragraph 5 above and apply herein. 
8.	 Claim 10 is objected to as being dependent upon allowable claim, but would be allowable if rewritten in independent form including all of the limitations of the allowable claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724